Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/617,542 for a SLIDING DEVICE FOR A VEHICLE SEAT PROVIDED WITH AN IMPROVED LOCKING ARRANGEMENT, filed on 11/27/2019.  This correspondence is in response to applicant’s reply filed on 4/1/2011.  Claims 1, 3, 5-9, 11-15 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3, 5-9, 11-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a slide rail assembly wherein each engaging plate is configured to slide along a substantially linear path to drive the locking pins of the respective locking assembly along a substantially linear path from the locking configuration to the unlocking configuration, and wherein each of the at least one transversely projecting peg is arranged on a body of one of the locking pins so that the at least one transversely projecting peg is substantially in abutment against the respective engaging plate when the locking pin on which the at least one transversely peg is arranged is completely inserted into one of the apertures of the lower rails, in combination with the other limitations as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        April 12, 2021